 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, the unit finding in the Board's October 21, 1954, De-cision, Order, and Direction of Election, insofar as it refers to RadioStationWKAQ, is amended to exclude controlmen, announcers, andscriptwriters, and to read :We find that all employees of Radio Station WKAQ working onradio programs, including those on Colgate-Palmolive Companysponsored programs in the San Juan, Puerto Rico, area, as fol-lows : Actors, actresses, sound effects men, disk jockeys, directors,,masters of ceremonies, narrators, commentators, and recorders,,but excluding all other employees, office clerical employees, ad-ministrative and professional employees, guards, watchmen, andsupervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.In addition, we direct that any employees who would have beeneligible to vote in an election held pursuant to the WNEL unit find-ing in our October 21, 1954, Decision, Order, and Direction of Elec-tion and who have, subsequent thereto, become employed by WKAQin similar capacity, or have been broadcasting over Station WKAQin similar capacity, shall be permitted to vote in the election held insaid unit of WKAQ employees, as amended, subject, however, tochallenge concerning their said eligibility.In addition, the said direction of election of October 21 is herebyamended by substituting the words "but not later than 90 days fromthe date of this Direction" for the 60-day period now appearingtherein.P. R. MALLORY & CO., INC.andMAYME DIETZINTERNATIONALUNION OFELECTRICAL,RADIO AND MACHINE WORKERS,CIO, LOCAL 1001andMAYME DIETZ.Cases Nos. 35-CA-508 and35-CB-124.January 5,1955Decision and OrderOn August 9, 1954, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer had engaged in and was engaging in cer-tain unfair labor practices in violation of Section 8 (a) (3) and (1)of the Act, and that the Respondent Union had engaged in and wasengaging in certain unfair labor practices in violation of Section 8(b) (2) and 8 (b) (1) (A) of the Act, and recommending that theRespondents cease and desist therefrom and take certain affirmativeaction, ,as set forth in the copy of the Intermediate Report attached111 NLRB No. 4. P. R. MALLORY & CO., INC.39hereto.Thereafter, the Employer and the Union (herein also calledthe IUE) filed exceptions to the Intermediate Report, and the Em-ployer filed a supporting brief.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in these cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications :The Trial Examiner found that the Employer discriminated againstMayme Dietz in violation of Section 8 (a) (3) and (1) of the Act bylaying off and then discharging her after its employees, prompted bythe IUE, refused to work with her because of her nonmembership inthe Union, and that the IUE violated Section 8 (b) (2) and 8 (b) (1)(A) by causing the Employer to so discriminate against Dietz. TheEmployer excepts to the Intermediate Report chiefly on the groundthat the evidence does not support a finding that the Employer hadknowledge of the illegal motive behind the employees' objection toDietz.The Union excepts on the ground that the evidence does notsupport a finding that it was responsible for the work stoppages.There is no substantial disagreement as to the facts more fully setforth in the Intermediate Report.Mayme Dietz was hired by theEmployer as a production worker in 1943. In 1944 she joined Local1001, which represents the production workers and which at that timewas affiliated with the UE, and was a steward in that organizationfor 3 or 4 months in 1947 or 1948. In November 1949 the plant em-ployees, numbering about 2,000, disaffiliated from UE and affiliatedwith the IUE.However, Dietz was not admitted to membership inIUE. In 1950 the Employer returned to Dietz the money it had de-ducted as her union dues since November 1949, stating that it hadbeen advised by the IUE that she was not a member.'In October 1951, Plant Superintendent Whisler notified the em-ployees of a layoff. The following day when Dietz and Edna Rodgers,who also was not a member of IUE, reported for work, the otheremployees engaged in a work stoppage.One of the stewards toldRodgers it was not right for her and Dietz to be working while unionmembers are being laid off.Whisler took Dietz and Rodgers off thefloor, and IUE President Sullivan told the employees that the stop-page was not authorized and was a violation of the contract, and thatfuture recurrences would be their own responsibility.Dietz andRodgers thereafter resumed working, and other employees were laidoff.1 The contracts between theME and Employer have not containedunion-shopprovisions. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDDietz continued working until May 1953 when she went on sick leavefor 4 months.During her absence, employee Harrington took herjob.Dietz returned to work on September 15, 1953, making it neces-sary for the Employer to lay off an employee.During the morningof September 15, employee Adney heard Davis, IUE steward over thedepartment in which Dietz worked, tell Harrington and several otheremployees, "If she [Dietz] takes this job, she will be bumping anothergirl and she's in the union and Mayme isn't." Davis also told employeeBerkholz that "we were going to stop work at 1 o'clock, and we didn'twant to work with [Dietz]."When Dietz returned to her machineafter lunch that day, all employees on the floor, numbering about 400,stopped work.A crowd gathered around Dietz, saying they wouldlike to be like Dietz and "wouldn't have to pay union dues and still al-ways to be sure of a job." Steward Davis saw employee Adney still sit-ting at her machine and told employee Berkholz to tell Adney thatshe had better stand if she knew whas was good for her.Dietz heardIUE Steward Fox tell an unidentified employee to stand up and "letthem know you are not intending to work." Superintendent Whislerand the foremen were on the floor or at the timekeeper's desk in thecenter of the room at this time.Whisler asked IUE Chief StewardFreeman the reason for the stoppage but Freeman replied that he didnot know.Whisler asked the employees the same question and re-ceived no reply.He notified Kertis, the Employer's manager of em-ployee and community relations, of the stoppage, and then addressedthe employees, saying "Now I don't know what this is all about, butI've got a damned good idea. I'm asking you people to go back to workas of now, or I'm ringing you out as of 1: 00."The employees did notresume working, so Whisler told the timekeeper to stop their pay.Dietz then approached Whisler at the timekeeper's desk and told himshe was afraid she might be hurt, so Whisler sent her to his office, ac-companied by Foreman Stull.The crowd followed, and gatheredin the hall outside Whisler's office, shouting "let's throw her out."Union's office.Whisler asked him to come to the plant, but Sullivandid not appear.Whisler sent Dietz home about 2: 30 p. m.He thentold Freeman that Dietz had gone home and Freeman, accompaniedby Supervisor Gilpin, talked to the employees and they resumed work.Kertis investigated the stoppage to the extent of discussing it withPlant Superintendent Whisler and Supervisor Gilpin.He did notdiscuss it with Dietz's foreman, nor IUE officials, nor the employeeswho engaged in the stoppage.On Kertis' order, Dietz was instructedon September 21 to return to work the next day.Dietz returned to work on September 22. Employee Berkholzheard IUE Steward Mutchler inform some employees that morningthat Dietz was returning and that they were going to stop work again. P. R. MALLORY & CO., INC.41As soon as Dietz started to work the employees immediately ceasedworking and gathered in a crowd around her.Acting SuperintendentGilpin asked the employees to return to work and threatened to cutoff their pay.When the employees did not do so, Gilpin, on instruc-tions from Kertis, told Dietz to report to the personnel departmentwhere she was told to go home until the matter could be straightenedout.The employees went back to work about 30 minutes after thestoppage began.2Although Dietz inquired on several occasions about returning, Ker-tiswould not permit such action "for your safety and your benefit,"and because "it was part of my responsibility to see that employeeswere protected from violence or harm."On December 7, 1953, Kertislearned that on November 4 Dietz had obtained employment elsewhereand he terminatedoher connection with the Employer for the reasonthat she "quit with notice."The Employer made no further investigation of these incidents.Manager Kertis, Superintendent Whisler, and Foreman Stull testifiedthat they never found out the reason for the stoppages.Kertis fur-ther testified that although there had been "at least a dozen" workstoppages at the plant within the preceding year, there had been onlyone previous stoppage "where the purpose or object of the stoppage wasthe same as the stoppages on September the 15th and 22d," but "wenever did ascertain as to what it was all about."1.We agree with the Trial Examiner that the evidence clearlyestablishes that the reason for the employee pressure on the Employerto discharge Dietz was the fact that she was not a member of IUE.We also agree, in view of the testimony set forth above, that IUEStewards Davis, Fox, and Mutchler played leading and directing rolesin the demonstrations.We find that the IUE thereby caused the Em-ployer to discharge Dietz because of her protected nonmembershipin the IUE, in violation of Section 8 (b) (2) and 8 (b) (1) (A) ofthe Act.2.We also find, ii agreement with the Trial Examiner, that thefacts of this case preponderate in favor of finding that the Employerwas well aware of the reason for the employees' objection to Dietz.Although there is no direct evidence of such knowledge by the Em-ployer, we believe that the following circumstances compel an infer-ence of employer awareness of the motive behind the stoppages : (1)The Employer knew that Dietz had been a member of the UE, andthat after the schism in 1949 she was not a member of the IUE;(2) in 1951 the employees had strenuously objected to her retentionwhile IUE members were being laid off; (3) responsible companyofficials were on the production floor in September 1953 when the em-2 Employees who engaged in the stoppage were docked in pay for September 15, and weresent warning notices for the September 22 stoppage. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees crowded around Dietz and taunted her for her nonmembershipin the IUE; (4) the plant superintendent told the employees gatheredthere that he had a "damned good idea" what it was all about; and(5) the Employer, in its so-called investigation of the stoppages,failed to call on Dietz's immediate supervisor, IUE officials, or any ofthe participating employees.3Under these circumstances, we conclude and find, in agreementwith the Trial Examiner, that the illegal motivation behind the em-ployees' determination to exclude Dietz from the plant was known tothe Employer, and by acquiescing therein the Employer laid off andin effect discharged her in violation of Section 8 (a) (3) and (1).4THE REMEDYWe shall modify the remedial recommendatl'ons of the TrialExaminer to conform with the Board's usual practice, as follows :We shall order the Respondent Union to notify Mayme Dietz, aswell as the Employer, in writing, that it withdraws all objections toher employment.The Respondent Union shall not be liable for back pay accruingafter 5 days from its notification to the Employer and Dietz.Copies of the union notice shall be posted in the Employer's plant,the Employer willing, as well as in the union office and meeting hall.OrderUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :I.The Respondent, P. R. Mallory & Co., Inc., Indianapolis, In-diana, its officers, agents, successors, and assigns, shall:A. Cease and desist from :(1)Encouraging membership of its employees in InternationalUnion of Electrical, Radio and Machine Workers, CIO, Local 1001,or in any other labor organization, by discharging any of its employees3We find it unnecessary to rely, asdid the TrialExaminer,on Foreman Stull's allegedknowledge of the employees' motivation.4Newton Brothers LumberCo.,103 NLRB,564, enfd 214 F. 2d 472(C. A. 5). The deci-sion inProgresseveMine Workers v N. L. R. B,187F 2d 289(C. A. 7), reversing in part89 NLRB 1490, cited by theEmployer, is clearly distinguishable on its facts.There, twoemployees who were engaged in rival unionactivityremained away from their jobs afterbeing threatened by union officials.Unlike thepresent case,the employer in that case didnot know thereason for their absence because,as the court specifically stated, the unionsdemonstrated their discriminatory motives only"on locations far removed from the prop-erty of theCompany" and not within the presence or hearing of any Company official."Moreover,the employer took no action against them, nor did they request the employerto take anyaction ontheir behalf.In view of our findingthat the Employerhad actual knowledge of the reason for thestoppage in the present case, we find it unnecessary to pass on the Trial Examiner's ref-erences to the Employer's liahilityin the absence of knowledge. P. R. MALLORY & CO., INC.43or in any other manner discriminating in regard to the tenure of em-ployment or terms or conditions of employment of its employees.(2) In any other manner interfering with,restraining,or coercingits employees in the exercise of their right to self organization, toform labor organizations,to join or assist any labor organization, tobargain collectively through representatives of their ownchoosing, toengage in other concerted activities for the purposes of collective bar-gaining or other mutual aid or protection,or to refrain from any orall such activities, except to the extent that suchrightmay be affectedby an agreementrequiringmembership in a labor organization as acondition of employment in the manner and to the extent authorizedin Section 8 (a) (3) ofthe Act.B. Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(1)Offer to Mayme Dietz immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges.(2)Upon request,make available to the Board or its agents forexaminationand copying,all payroll records, social-security paymentrecords, timecards,personnel records and reports, and all other recordsnecessary to analyze the amountof back paydue under the terms ofthis Order.(3)Post in conspicuous places at its Indianapolis, Indiana, plant,copies of the notice attached to the Intermediate Report, marked"Appendix A." 5 Copies ofsaid notice, to be furnished by the Re-gional Director for the Ninth Region, shall, after being duly signedby theRespondent Employer's representative,be postedby it imme-diately upon receipt thereof and maintainedby it for aperiod of atleast sixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent Employer to in-sure that said notices are not altered,defaced, orcovered byany othermaterial.(4)Notify theRegional Directorfor the NinthRegion in writingwithin ten(10) days fromthe date of thisOrder, whatsteps the Re-spondent Employer has takento comply therewith.II.The Respondent,InternationalUnion of Electrical,Radio andMachineWorkers, CIO, Local 1001,its officers,representatives, agents,successors,and assigns,shall :s This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner,"the words"A Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Cease and desist from :(1)Causing or attempting to cause the Respondent Employer,P. R. Mallory & Co., Inc., its officers, agents, successors, or assigns todiscriminate in regard to the tenure of its employees or any term orcondition of employment in violation of Section 8 (a) (3) of the Act.(2) In any other manner restraining or coercing employees of Re-spondent Company, P. R. Mallory & Co., Inc., in the exercise of theirrights guaranteed by Section 7 of the Act, except in the manner and tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.B. Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Notify in writing the Respondent Employer, P. R. Mallory &Co., Inc., and Mayme Dietz that it withdraws all objections to heremployment by the Respondent Employer, and that it requests theRespondent Employer to offer her immediate reinstatement to herformer or substantially equivalent position, without prejudice to herseniority or other rights and privileges.(2)Post at its business office and meeting hall in Indianapolis,Indiana, copies of the notice attached to the Intermediate Reportmarked "Appendix B." 6 Copies of said notice, to be furnished by theRegional Director for the Ninth Region, shall, after being signed bythe Respondent Union's representative, be posted immediately uponreceipt thereof and maintained by it for a period of sixty (60) consec-utive days thereafter in conspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that said notices shallnot be altered, defaced, or covered by other material.(3)Mail to the Regional Director for the Ninth Region signedcopies of the notice marked "Appendix B" for posting, the RespondentEmployer willing, at its Indianapolis, Indiana, plant, in places wherenotices to its employees are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Ninth Region, shall,after being signed as provided in the preceding paragraph of thisOrder, be forthwith returned to the aforesaid Regional Director forposting.(4)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent Union has taken to comply herewith.III.Respondents, P. R. Mallory & Co., Inc., Indianapolis, Indiana,and International Union of Electrical, Radio and Machine Workers,CIO, Local 1001, their respective officers, representatives, agents, suc-cessors, and assigns, shall jointly and severally make whole Mayme6 See footnote5, supra. P. R. MALLORY & CO., INC.45Dietz for any loss of pay she may have suffered by reason of the dis-crimination against her, in the manner prescribed in the section of theIntermediate Report entitled "The Remedy," as modified herein.Intermediate ReportSTATEMENT OF THE CASEThis proceeding brought under Section 10 (b) of the Labor Management Rela-tionsAct of 1947, 61 Stat. 136 (herein called the Act) was heard in Indianapolis,Indiana, on May 17, 18, and 19, 1954, pursuant to due notice to all parties.Theconsolidated complaint, issued on January 17, 1954, by the General Counsel oftheNational Labor Relations Board,' based on separate charges duly filed andserved, which were subsequently duly consolidated, alleges that P. R. Mallory & Co.,Inc., herein called the Respondent or the Company, has engaged in unfair laborpractices proscribed by Section 8 (a) (1) and (3) of the Act, and that InternationalUnion of Electrical, Radio and Machine Workers, CIO, Local 1001, has engagedin acts and conduct in violation of Section 8 (b) (1) (A) and (2) of the Act. Theseparate answers of the Respondents admit certain allegations of the complaint butdeny the commission of any unfair labor practices.All the parties were represented at the hearing and were afforded opportunity tobe heard, to examine and cross-examine witnesses, to introduce relevant evidence,to argue orally, and to file briefs.Thereafter the General Counsel and counsel forthe Company filed briefs which have been considered by the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE RESPONDENT COMPANY'S BUSINESSThe complaint alleges, and the answer admits, that the Company, a Delaware cor-poration,maintains its principal office and manufacturing plants at Indianapolis,Indiana, where it is engaged in the production of electronic and metallurgical devices.During the year 1953, the Company manufactured and shipped products valued inexcess of $1,000,000 to places outside the State of Indiana and in the same periodcaused materials valued in excess of $500,000, to be shipped to its manufacturingplants from points outside the State of Indiana.Counsel for the Respondents con-cede that the Company is engaged in commerce as defined in the Act.The TrialExaminer so finds.II. THE LABORORGANIZATIONS INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers, CIO, Local 1001,herein called the IUE orthe Respondent Union is alabororganizationwithin themeaning of Section2 (5) of the Act.United Electrical, Radio and Machine Workers of America,hereincalled theATE, is alabor organizationwithinthe meaning of Section2 (5) of the Act.M. THE UNFAIR LABOR PRACTICESA. PreliminarystatementThe complaint alleges that about September 15 and 22, 1953, various officers andagents of the IUE induced and encouraged more than 200 of its members, employedin the vibrator department at plant number 2, to engage in a work stoppage the pur-pose thereof being to force the Company to discharge Mayme Dietz because of herformer membership in, adherence to, and activity on behalf of the UE, this actionbeing in accordance with announced policy of the IUE to require the Company toterminate the employment of Dietz and other former adherents of the UE in orderto discourage membership in that organization and to encourage membership inthe IUE. The complaint further alleges that the Company yielded to the demandsof the IUE and discriminatorily discharged Dietz on the above occasions.As aconsequence the IUE violated Section 8 (b) (1) (A) and (2) of the Act and the1 The General Counsel and the staff attorneys appearing for him at the hearing arereferred to as the General Counsel, and the National Labor Relations Board as the Board. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompanyengaged in acts in violation of Section 8 (a) (3) and(1) thereof.The Re-spondents filed separate answers denying the foregoing allegations.B. Background of the caseJohn M.Sullivan testified that he was elected president of Local 1001 when it wasaffiliated with UE,which in turn was then affiliated with the CIO.When the wellknown split between the UE and the CIO occurred,Sullivan stated that in Novem-ber 1949, Local 1001 held a meeting at which the membership,numbering about2,000, voted to disaffiliate from the UE and to affiliate with the IUE.Accordingto Sullivan a small number of the members opposed this action but only three votedagainst the same. Sullivan was elected president of the IUE Local and has continu-ously held that office.At the meeting Sullivan announced that some 18 companyemployees, including Dietz, would not be offered membership in the IUE becausethey had favored the UE and opposed the movement into the TUE.However, atsome later date, Sullivan could recall at least two of this group being admitted asmembers after they had made application,appeared before the IUE executiveboard, and were voted in by the membership.Dietz was employed by the Company in October 1943 and continuously remained'in its employment until September 1953.She joined the UE in January 1944, wassteward for 3 or 4 months in 1947 or 1948,and at one time was nominated for theoffice of secretary-treasurer but withdrew therefrom.Dietz attended the meetingheld in November 1949, but refrained from voting on the question of disaffiliation andaffiliation.She stated that on one occasion while working at the plant, some 3 to 6.months after the meeting,she observed Charlie Snodgrass and Charlie Doyle, vicepresident and steward,respectively,distribute IUE membership application cardsamong the employees.Dietz was not offered a card,so she went to the union officeand, after a brief conversation Rosella Doyle, secretary-treasurer,asked Sullivan thereason therefor.Sullivan replied that several employees had been passed by andwhile he had nothing against Dietz personally she did associate with Howard Jackson,whom he called a Communist,and since the membership had voted to leave the UEbecause of Communist control,"we are not going to have any in this Union."Dietzinquired why he believed Jackson to be a Communist and Sullivan stated he"alwaysvotes against me."Sullivan also accused Dietz of voting with Jackson, which shedenied.Sullivan informed Dietz that employees who failed to receive membershipapplications would be called before a strategy committee,which would vote upon-them, but if he had his way neither Dietz nor Jackson would ever be called beforethis committee.Dietz commented,"well be fired." but Sullivan told her that wouldnot happen because of the Taft-Hartley Act.Dietz made no further attempt to^join the IUE. She continued to work for the Company and, admittedly, engagedin no activities whatever on behalf of the UE.Sullivan denied having any such conversation with Dietz.Rosella Doyle likewisedenied that she had any conversation at or about the time stated.C. The collective-bargaining agreement between the Company and IUEDuring 1949, and no doubt for many years prior thereto, the Company had anagreement with the UE.Following the affiliation with the IUE, it is reasonable toinfer that the contractual relationship continued,but, in any event the parties stipu-lated that the IUE and the Company executed an agreement,which was in effectfrom September 2, 1952, to September 30, 1953, and extended to sometime in Febru-ary 1954.The agreement covers all employees of the Company,with certain ex-clusions, and providedinter alia,for a seniority system, grievance procedure,leaves ofabsence, and a no-work-stoppage provision.Further, the agreement contained amaintenance-of-membership clause which provided that employees who were mem-bers as of the time the agreement was signed shall remain members, with theprivilege of resigning on 60 days' notice, without loss of employment,and that newemployees shall become members 60 days after the commencement of their em-ployment,with the right to resign as stated above.Administration of the AgreementSullivan,who did not work at the plant,was responsible for the administration ofthe agreement which, in September 1953, covered about 3,500 employees.However,he stated union stewards in the various departments were charged with the duty ofpolicing the terms of the agreement including the investigation and handling of P. R. MALLORY & CO., INC.47grievances 2 and,as required by the constitution and bylaws,the stewards held a coun-cilmeeting at least once a month for the purpose of discussing employee problems.In September, Robert J. Freeman was chief steward in the vibrator department andwas temporary vice president for a period of approximately 4 months commencingabout September 19. In the same month Freeman stated there were about 500employees in his department and from 10 to 15 line stewards were under his juris-diction including Esther Davis, Louis Dearing, Basil Fox, Charles Doyle, CordeliaMutchler, and Irene Webb.D. The Company's supervisory staffDuring the time in question,John J. Radigan was vice president in charge of in-dustrial relations; Alex J. Kertis, who was under Radigan, was manager of employee-and community relations and his duties embraced administration of the group in-surance plan, the direction of athletics,social events,and similar activities; BertWhisler was superintendent of plant number 2; Thomas Gilpin and Carl Huebner,general foremen,Homer Stull,line foreman,and Al Huber,security director.Kertis stated the Company had approximately 3,700 hourly rated employees andthat there were about 200 union stewards in all departments.Whisler said there wereabout 400 employees on the day shift in his department and 100 on the night shift.E. The discharge of DietzAs already stated, Dietz was employed in October 1943,and worked continuouslyuntilMay 16,1953, when she was injured in an automobile accident which necessi-tated her being placed on sick leave for about 4 months.At thetime of heraccident Dietz was employed as an air gap adjuster on the heavy duty line.Kertis-conceded that Dietz had seniority on a plantwide basis and job seniority in accordancewith grade classification and that she was entitled to replace the "youngest"air gap-operator in the department.1.The events of September 15About 10 o'clock in the morning Dietz, after clearing with the personnel de-partment, reported for work to Huebner, who informed her she would he placed on the"Q" vibrator line instead of the heavy duty line.'Dietz complained of this assign-ment and told Huebner, Stull, and Davis, the latter being steward over the air gapemployees, but "they" stated they already had a couple of girls on the heavy duty line.When Dietz pointed out she had seniority over these girls they replied it made nodifference, she would have to bump the youngest employee in point of servicein the job classification.In the course of the conversation Ann Rogers, who was em-ployed on the heavy duty line, informed the group she did not like the work andwould like to be taken off but Davis instructed her to stay on the job.Dietz then.accepted their decision and agreed to work on the "Q" line.Shortly after Dietz commenced working she noticed a lot of activity among theemployees,with the stewards circulating throughout the department,but nothingoccurred prior to the luncheon period.Upon her return to her job at 1 p. m. themachines were cut off and about 100 employees gathered around Dietz shouting ather and preventing her from working. There were remarks from the crowd that theywould like to be like Dietz and "wouldn't have to pay Union dues and still always besure of a job." Freeman, Davis, Fox, Mutchler, and Doyle were in the group.Whis-ler then came upon the floor and, standing upon a bench near Dietz,announced tothe crowd: "Now I don't know what this is all about, but I've got a damned goodidea.I'm asking you people to go back to work as of now,or I'm ringing you out asof 1:00."The crowd paid no attention to Whisler's remarks so he went to the time-keeper's desk.The group continued to crowd around Dietz so she too went to the2The contract provides that the initial step in the settlement of grievances is betweenthe line steward and the immediate supervisor of the employee and the second step is be-tween the line steward, chief steward, and/or vice president and the immediate supervisor,general foreman, and/or divisional superintendent.i The terms relate to different characteristics of vibrators used on automobilesAl-though more adjustments had to be made on the heavy duty vibrators Dietz preferred thisjob to the "Q" type and had selected the former job by reason of her seniority. It isundisputed that both jobs were in the same classification, paid the same rate, and thatDietz was qualified for either position. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDtimekeeper's desk where she met Whisler and several foremen.Whisler told Dietzshe could not work under such conditions and instructed Stull to take her to hisoffice, which was outside the workarea.As Dietz was being escorted from thedepartment there were shouts from the crowd, "She'sgoinghome now.We've gother out."Dietz remained in the office with Whisler's secretary and at all times eitherStull or Gilpin stayed with them.The crowd then moved from the department intothe corridor leading to the office where some of them banged on the office door andthere were shouts of, "Let's go get her and throw her out."While in the office Dietzobserved and heard Whisler telephone Sullivan and Kertis and advise them of the"trouble" in the department.Later Whisler told Dietz she would have "to go homeuntilwe get this straightened out."He then went into the department to obtainDietz' coat and in answer to inquiries by some of the employees, who were still mill-ing around, Whisler stated hewas sendingDietz home.Dietz thereupon left theplant.Mary Adney, a former employee, testified she worked on the heavy dutyline andduring the period Dietz was on sick leave Thelma Harrington took her job.Adneywas present when Dietz returned to work and just prior to the stoppage she sawMutchler and Dearing talking to the employees. She also heard Davis tell Harring-ton and several other employees that, "If she [Dietz] takes this job, she will be bump-ing another girl and she's in the union and Mayme isn't." In short, Adney statedthat all the department employees ceased work and crowded around Dietz until sheleft her place of work.When Stull took Dietz to Whisler's office they followed themand there were shouts, "We won't go back to work until . . . she's out. Throw herdownstairs."The stoppage lasted about 11/2 hours and the employees returned towork onlyon instructionsfrom Freeman.Mary Berkholz, a former employee in the vibrator department, stated that justbefore lunchtime, she and Davis were discussing Dietz' return to work and Davisinformed her, "we are going to stop work at 1:00 o'clock, and we didn't want to workwith her."In the course of the demonstration Dietz heard Fox order one of thegirlsto standup and "Let them know you are not intending to work." The girl thereupon stoodup.Whisler stated a complete work stoppage occurred shortly after 1 p.in. so he wentinto the department where he asked Freeman whatwas goingon and he replied thathe did not know.Whisler put the same question to the crowd but received no reply.He then notified Kertis of the stoppage and requested Freeman to call the IUEoffice.Freeman reported that he was unable to contactanyone at the union office.In the meantime the stoppage continued so Whisler announced that if the employeesdid not return to work their pay would be cut off as of 1 o'clock. The warning wasignored whereupon Whisler instructed the timekeeper to shut off their pay.Whislerwas at the timekeeper's desk, which was in the center of the floor, when Dietz came tohim and stated she was afraid she might be hurt so he had Stull take her to hisoffice.About 1:45 Whisler was informed the crowd had moved into the corridor infront of his office and when he went there he found them very noisy and told themto be quiet.Whisler telephoned Sullivan and explained conditions to him and hebelieved Sullivan told him he would come down to the plant, if he could get away.However, Sullivan failed to make any appearance at the plant.Whisler was hazyconcerning his telephone conversations with Kertis but in any event about 2:30 hetold Dietz to go home until something could be worked out.He then went into thedepartment and instructed the employees to go back to work but they refused to doso.Whisler returned to his office and informed Freeman that Dietz "has gone home,now let's go back to work." Freeman, accompanied by Gilpin, talked to the em-ployees and they resumed work within a fewminutes.Stull testified that when Dietz reported back to workhe had an extra operator, sosomeone had to be laid off. Several of the employees spoke to Stull concerning thelayoff and while "They didn't say exactly she [Dietz] was to replace a Union Mem-ber," they did ask "how come" Dietz was replacing this individual. Stull told themshe was entitled to return to her job thesame as anyother employee.On the morn-ing of September 15, several of the operators requested permission to go home andwhen Stull asked the reason therefor, they told him "something was goingto happenat 1:00 o'clock."Stull related he was unable to find out what was to take placeand he thought he gave this information to Huebner and he may havesaid somethingtoWhisler.About 1 o'clock the employees ceased working and crowded aroundDietz.Stull took Dietz to Whisler's office and the crowd moved into the corridorwhere they remained for about 15 or 30 minutes. Stull had no discussion of theincident with any of the supervisory officials of the Company. P. R. MALLORY & CO., INC.49Kertis first learned of the stoppage about 1:30 p. in.when he returned Whisler'stelephone call.After considering the matter Kertis called Whisler about 2:25 andinstructed him to have Dietz taken off the floor and report to him.Dietz reported toKertis and outlined what had occurred.Kertis stated he would conduct an investi-gation of the affair and would notify her of his decision in the matter. ThereafterKertis talked toWhisler and Gilpin and on September 19 he decided that Dietzshould return to work on September 22 and, further, as a precautionary measure,Huber was to be present at the time she reported.Admittedly, Kertis did not talkto any of the employees, or stewards, or any official of the IUE in the conduct ofhis investigation.Kertis also stated that while there had been work stoppages in thepast none of them were for the same purpose or object as the instant stoppages.Freeman,a meter board operator,testified he had been chief steward for about1year and was aware of the fact that Dietz was not a union member, that she wasabsent from work for some time, and that she was scheduled to return to her job.Freeman, when confronted with an affidavit he executed before an agent of theBoard conducting an investigation of the case, admitted that Dietz' return wouldresult in the bumping of one employee. In substance, Freeman denied he had anyadvance knowledge that employees were to engage in a work stoppage and whenitoccurred he stated he was "running around there like a chicken with his headcut off, trying to find out what was wrong." Freeman conceded he took no actionto terminate the stoppage and although he talked to some employees as to thecause of the action, seemingly he never learned the reason for the stoppage.AboutallFreeman could recall was that Whisler asked him what was going on and heanswered that he did not know.While Freeman "would imagine" he called Sulli-van he could not "truthfully say what was discussed on the telephone." Freemanadmitted this was the only work stoppage that took place in his department duringhis tenure as chief steward.Sullivan testified that Kertis telephoned him about the stoppage and requestedhim to come down to the plant but he replied he had no knowledge of the "thing"and that he was busy on other matters.Whisler also called Sullivan and reportedthe employees had ceased work because of Dietz. Sullivan told him he had noknowledge of the affair and he would not come to the plant unless requested todo so by the Local. Freeman likewise called Sullivan and informed him "there.was quite a turmoil" in the department because the employees were objecting toDietz returning to her job.Sullivan, after being shown an affidavit he signed foran agent of the Board, admitted he told Freeman that Dietz was not a member of theIUE and that "We do not represent her." Sullivan did not visit the plant that after-noon because he felt there was little he could do and there was no use making himselfpart of the"mob scene."In accordance with the foregoing instructions Dietz remained at home for aboutIweek and in that interval she regularly telephoned company officials and had oneinterview with Kertis.On Monday, September 21, Dietz was advised to reportforwork the next day.On the same date she received telephone calls fromAdney and Rogers and, as a result thereof, she telephoned Kertis to report thatshe had been warned when she reported for work the "same thing is going to hap-pen again.They are getting ready for me."Kertis told her he thought he had-that straightened out and not to worry about it.2.The events of September 22Dietz reported for work on the above morning and was escorted by Huber toWhisler's office.There she met Gilpin,who was acting superintendent whileWhisler was on vacation,Huebner, and Stull.Gilpin and Huebner left the officeand during their absenceTroyVeller,a supervisor,came in and informed Dietzand Stull that the stewards"have all been in a huddle,"that they were going amongthe employees who were "starting to mill around," and that he thought there wouldbe some trouble.Gilpin and Huebner rejoined the group and decided that Dietz_should go to work on the"Q" line.Dietz thereupon went to her place at theworkbench and immediately the employees ceased working and formed in a circleabout 10 feet from her.Huber was standing in back of Dietz.After a shortwhileGilpin came in and announced that the action of the employees was inviolation of their contract and to return to work at once or else he would cut offtheir pay.The employees did not return to work whereupon Gilpin left.ShortlythereafterGilpin came back and told Dietz,"the only thing I know to do is totellyou to go home until we get this straightened out."Dietz then reported toRay Shipley in the personnel office who remarked,"itshappened again,"and ad-vised her to go home until the matter could be straightened out. Shipley added 50DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there was no use in sending her to another department because"the same thingwould happen,"and that he would notify her when to come back to work.Thereafter,Dietz made many telephone calls to company officials and on one.occasion,about 10 days later,Kertis stated he was sorry but he could not let hercome back because"the same thing would happen again."Dietz complained shehad seniority and was entitled to work and while Kertis agreed,he said,"it's foryoursafety and for your benefit that we not ask you to come in."When Dietzasked what reason the IUE had given he answered,"none."Dietz also inquiredif she was being discharged and Kertis told her,no, that her seniority was stillaccumulating.Dietz heard nothing further from the Company, so on November4, 1953, she obtained employment at the Naval Ordnance Plant.Adney testified that just before Dietz returned Dearing told the employees hehad a new song called,"Mayme's back."When Dietz actually began working theemployees engaged in a stoppage which lasted for about 30 minutes.Berkholz related that about 10 minutes before the stoppage Mutchler informedsome of the employees that Dietz was returning and they were going to stop work.Berkholz likewise stated that work stoppage lasted about 30 minutes.Kertis said he first learned of the stoppage when Huber called him and advisedhim the employees were milling towards Dietz.He told Huber to call back in about5 minutes,which he did,and this time he reported the situation was becoming worse.Kertis then instructed him to have Gilpin take Dietz off her job and have her re-port to Shipley.Sometime later,Kertis told Dietz he could not attempt to put herback to work because it was his responsibility to protect employees from violence orharm and certainly he "couldn't influence three or four hundred...to stop crowd-ing around her, and so forth."Kertis never did reach any final decision that Dietzshould not return for safety reasons but when he learned she obtained a position atthe Naval Ordnance Plant he terminated her employment as of December 7, 1953,for the reason that she, "Quit with notice."As a result of the stoppage Kertis statedthat warning notices were given to the individual employees by the respective lineforemen on September 23, in which the employee was advised that he had partic-ipated in illegal action in violation of the contract and failing to follow instructionsand further demonstration may result in severe disciplinary action.Copies of thewarning notice were not served upon the IUE for the reason that the Company didnot believe the stoppage to be a "Union concerted action."Kertis stated the em-ployees were docked for the stoppage of September 15, but not for the one on Sep-tember 22, because he was advised it lasted only about 15 minutes.Stull was questioned by some of the employees in regard to Dietz in substantiallythe same manner as when she reported,or was about to report,for work the firsttime.Freeman testified that in the interval September 15 to September 22, he may havetalked to company officials concerning Dietz, but if he did,he could not rememberthe substance of the conversations.Similarly, he could not recall whether companyofficials had notified him that Dietz was being recalled on September 22.Freemanwas not in his department on the morning of the above date, he believed he was inthe personnel office, but in the afternoon he heard rumors a work stoppage hadoccurred.He denied he had any advance knowledge such action would be taken.Freeman admitted he took no steps whatever toward preventing work stoppages di-rected against Dietz working in the department since she was not a member of theIUE and he was under no obligation to represent her.He further stated no ac-tion was taken in this respect by any officials of the IUE.Concluding FindingsOn the basis of the testimony of Dietz, as substantiated by Kertis,the Trial Ex-aminer finds that Dietz had been continuously employed by the Company for ap-proximately 10 years and was on authorized leave of absence from her job as airgap adjuster on the heavy duty line in the vibrator department from May 16 to Sep-tember 15,1953.Dietz credibly testified,and it is found,that she became a mem-ber of the UE in January 1944, was somewhat active in its affairs and following thelocal's disaffiliation from the UE in November 1949,as also conceded by Sullivan,she and a number of employees were advised they would not be offered membershipbecause they had favored the UE and opposed the movement into the IUE.Severalmonths later Union Agents Snodgrass and Doyle distributed IUE membership cardsamong the employees at the plant and when Dietz was passed by she went to theunion office to learn the reason therefor.Sullivan,according to Dietz, had nothingagainst her personally but accused her of associating with Jackson,whom he termeda Communist,and they were not ooino to have any such persons in the 1UE.He P. R. MALLORY & CO., INC.51further stated that employees who failed to receive cards would be called before acommittee but if he had his way neither Dietz nor Jackson would be invited beforethis committee.However, he assured Dietz that no effort would be made to haveher discharged.Sullivan denied having any such conversation and Secretary-Treas-urer Doyle denied Dietz was in the union office at or about the time in question.Dietz testified in a frank and forthright manner and the salient portions of her testi-mony were either undenied or corroborated by other witnesses including companyofficials.Considering this phase of the evidence in the light of her entire testimonyit is difficult to believe she would relate such an incident unless it had occurred.Onthe other hand the denials of Sullivan and Doyle impressed the Trial Examiner asbeing perfunctory and probably attributable to their inability to remember this par-ticular conversation after so many years and the nature of their duties which un-doubtedly brought them into daily contact with numerous employees.The TrialExaminer therefore accepts and credits the testimony of Dietz and finds accord-ingly.The record is clear that Dietz made no further attempt to join the IUE andher employment was uninterrupted until the events in question.4However, EdnaRodgers, who was not a member of the IUE, testified that in October 1951 Whislernotified the employees of a layoff and the following day when she and Dietz re-ported for work the employees engaged in a stoppage for the reason as expressed byAlma Hoag, a steward, that "it was not right for them to be working while unionmembers were being laid off." Whisler then took Rodgers and Dietz off the floor, atthe request of union officials, while the latter discussed the matter with the employees.Shortly thereafter Rodgers and Dietz were permitted to resume work and continuedin their jobs while about 40 other employees were laid off.Dietz testified to sub-stantially the same effect.It is undisputed that when Dietz came back to work on September 15, about 400employees engaged in a work stoppage which lasted about 11/2 hours and terminatedonly when Freeman, with Gilpin present, announced Dietz had been sent home andto resume operations.One week later Dietz, after an alleged investigation of theincident by Kertis, reported for work and again a complete work stoppage ensuedwhich resulted in her being removed from the plant and sent home.Although shesought to find out her status from company officials, admittedly, Kertis came to nodefinite decision in her case and she never was recalled to work.The Companyconcedes that when it learned Dietz had obtained other employment it consideredher as having quit with notice on December 7.Counsel for the Company, in their brief, contend that in order to sustain a viola-tion of the Act a preponderance of the evidence must establish: (1) That the IUEconducted the stoppages for the purpose of securing the discharge of Dietz becauseof her nonmembership in the IUE and membership in, adherence to, or activityin behalf of the UE; (2) that the Company knew of Dietz' nonmembership intheWE and her membership in, adherence to, or activity in behalf of the UE;(3) that the Company had knowledge of the purpose of the stoppages; and (4)that the Company discharged Dietz at the instance of the 1UE for the purpose ofencouraging membership in the IUE and discouraging membership in, adherence to,or activity in behalf of the UE.The IUE asserts: (1) That it never had any policy under which it sought toobtain the discharge of former UE members or adherents; (2) that it never demandedthe discharge of Dietz; (3) that it did not order or sanction the stoppages; and (4)that it is not responsible for "wild cat" actions on the part of a group of itsmembers.At this point it is appropriate to point out that Dietz admitted she ceased beinga member of the UE in November 1949, and did not thereafter engage in anyactivities on its behalf.Further, there is no evidence of any activity at the planton behalf of the UE during the time in question.Again, the record is totally in-adequate to support the allegation of the complaint that the JUE caused or demandedthe discharge of Dietz in accordance with its announced policy to require the Com-pany to discharge former adherents of the UE in order to discourage membershiptherein and to encourage membership in the IUE.The Trial Examiner so con-cludes and finds.The issues as framed by the pleadings and expressed in briefs and argumentsof counsel are:* There is no contention by the Company or the IUE that Sullivan's accusation, thatDietz was associating with Jackson, was a factor in the work stoppages and her separa-tionfrom the Company.344056-55-vol. 111-5 52DECISIONSOF NATIONAL LABOR RELATIONS BOARDDid the IUE, through its agents, induce and encourage a large number of em-ployees toengagein work stoppages the object thereof being to force the Companyto discharge Dietz because of her nonmembership in the IUE in order to encouragemembership in that organization?Did the Company, being aware of the purpose of the stoppages, yield to thedemands of the IUE and unlawfully discharge Dietz?The undenied evidence adduced by the General Counsel clearly established thatthe work stoppages were instigated and directed by the department stewards, whichstoppages were in violation of the existing agreement and for an unlawful purpose.Thus, at the very outset, when Dietz was assigned to a job other than the one shehad held, she complained to Huebner, Stull, and Davis, who advised her they alreadyhad a couple of girls on the heavy duty line.Although Dietz had seniority overthese girls they replied that was of no consequence, she could only replace theyoungest employee.Moreover, when Rogers suggested to the group that she betaken off heavy duties because she did not like the work, Davis ordered her to stayon the job, which she did.Under the circumstances Dietz accepted her assignment.The participation by Davis in this discussion with Huebner and Stull concerningDietz' job assignment fully warrants the conclusion that if she did not have advanceknowledge concerning the reemployment of Dietz, she clearly was aware of thefact prior to the time Dietz even commenced working.Nor can it be said thatshe played a minor role at this meeting in view of her orders to Rogers, in thepresence of Huebner and Stull, who obviously acquiesced in her action.Again,Adney credibly testified that on the first occasion she observed Mutchler and Dearingtalking to the employees and also heard Davis inform Harrington, Dietz' replace-ment, and several other employees that, "If she [Dietz] takes this job, she will bebumping another girl and she's in the union and Mayme isn't."Davis likewisediscussed Dietz' return with Berkholz and told her the stoppage would take placeat 1 o'clock because "we didn't want to work with her."Sullivan claimed he first learned of the stoppage when Kertis and Whisler calledhim but he neglected to come to the plant because there was little he could doand he did not desire to become part of a "mob scene." He admitted he receiveda call from Freeman who advised him there was "turmoil" at the plant because ofDietz' return to work.Sullivan, after refreshing his memory from an affidavitexecuted before an agent of the Board, admitted he told Freeman that Dietz wasnot a member of the IUE and "We do not represent her." Freeman admitted heknew Dietz was not a member of the IUE, that she had been on leave for sometime, and, with the aid of his affidavit given to a Board agent, conceded her returnwould result in the bumping of an operator. Freeman asserted he had no advanceknowledge of the stoppages, that he made no effort to terminate the first one (hewas not in the department on the second occasion), and that although he talked tothe employees, obviously, he never did find out the reasons for the demonstrations.In fact Freeman could not definitely remember whether he even called Sullivan and,ifhe did, he could not remember the conversation with him. Freeman's versionof the first stoppage is so patently weak and unconvincing that further comment isscarcely necessary.His testimony that he had no knowledge the stoppage was totake place and that he was unable to learn the cause thereof conclusively provesthat he was either an incompetent representative of about 400 employees or that hewas an untruthful witness.The Trial Examiner can only characterize his testimonyas being in the latter category.As a witness at the hearing Freeman parriedquestions, avoided responses if possible, responded when required with elusiveand evasive answers, and in general exhibited a hostile and presumptuous attitudetowards the proceeding.The Trial Examiner from his observation of Freeman isthoroughly convinced that he was an untruthful witness.Accordingly, his testi-mony is rejected, except where it happens to receive full corroboration from otherwitnesses or relates to accepted or stipulated facts.It is undisputed that IUE stewards were present during the stoppages and someof them directed the employees to stop working.There is no evidence that anyof them made any effort to terminate the demonstrations.-Neither Davis nor any of the stewards appeared as witnesses at the hearing.Upon the. foregoing evidence and the reasonable inferences to be drawn therefromthe Trial Examiner finds that the IUE, particularly through Davis and its stewards,knew that Dietz was not a member of the IUE and that her return would resultin the replacement of one of its members.Davis so advised Adney.As a conse-quence, Davis and other stewards ordered, induced, and encouraged the employeesto stage the initial work stoppage, and participated in the same, the purpose andobject thereof being to force the Company to discharge Dietz.Despite anultimatumfrom Whisler toterminatethe stoppage, the employees continued the same and it P. R. MALLORY & CO., INC.53was not until Freeman notified them that Dietz had been sent home and to returnto work did they resume plant operations. In view of the duties and responsibilitiesof the stewards to the IUE, as stated by Sullivan and as contained in the constitutionand bylaws, the Trial Examiner finds the stewards to be agents of the IUE, conse-quently, it is responsible for acts committed within the scope of their authority.Moreover, the IUE fully acquiesced in and ratified their acts for it did nothingwhatever to disavow, or to even investigate their course of conduct.Having been successful in forcing the Company to discharge Dietz on September15, the Trial Examiner finds that when the Company attempted to reinstate her onSeptember 22, the IUE engaged in a second work stoppage, under substantiallythe same circumstances, and that the purpose and object of this demonstration wasidentical to that of the first stoppage.The Trial Examiner further finds that theIUE succeeded in forcing the Company to discharge Dietz on this occasion.The Trial Examiner is in full accord with the principle urged by the Company,namely, that the record must disclose knowledge on the part of the Company thatthe stoppages related to Dietz' membership or nonmembership in the IUE, or thatsuch knowledge may be inferred from established facts.In the opinion of the Trial Examiner the testimony of Stull proves that he waswell aware of the position and attitude of the IUE, especially through Davis, as wellas the employees in regard to the impact of Dietz' reinstatement.Thus, Stull con-ceded that the return of Dietz would necessitate the layoff of an operator andsometime prior to her return, on each occasion, several employees brought up thesubject with him.Concerning these conversations, Stull testified the workers "didn'tsay exactly she was to replace a Union Member," but asked "How come Mayme"could bump another employee and he stated she had reemployment rights.Again,on the morning of September 15, several operators told Stull that "something wasgoing to happen" that afternoon but he was unable to find out what it would beand he was not certain whether he passed this information to Whisler or Huebner.Further, Stull did not deny or question Dietz' testimony, set forth above, in regardto the discussion she had with Stull, Huebner, and Davis about her job assignment.While Stull professed a hazy recollection of the events of September 15, and portionsof his evidence are difficult to accept, nevertheless his testimony on the wholepersuades the Trial Examiner that he had knowledge that the IUE was opposedto Dietz' reemployment because she was not a member of the Local, that her returnwould result in the replacement of one of its members, and the stoppages whichensued were motivated by a desire to eliminate her from the plant for these reasons.The Trial Examiner so finds.But assumingcompany officials were without knowledge as to the purpose of thefirst stoppage the result would be the same.Here the facts show that some 400employees, including union stewards, engaged in a complete cessation of work, inplain violation of an existing agreement, in protest against Dietz' return and adamant-ly ignored instructions to resume work until the Company had sent her home. TheBoard, inD. W. Newton, d/b/a Newton Brothers Lumber Co.,103 NLRB 564, 567,enfd. 214 F. 2d 475 (C. A. 5), held that an employer who acquiesces in the exclusionof employees from its plant by an antiunion or rival union group will be regardedas having constructively discharged the employee in violation of Section 8 (a) (3) forthe Act imposes upon an employer the affirmative duty to insure that its right ofdischarge is not surrendered to any union or antiunion group.Continuing, theBoard declared, "an employer cannot avoid the responsibilities imposed by the Acton the ground it had no knowledge of the exclusion until after the event had oc-curred, for as the Board has stated, `An employer's responsibility for such exclusionis . . . not dependent upon knowledge in advance of exclusion, but arises if theemployer, as in this case, is immediately advised of the exclusion and does nothingto prevent its continuance.' "Therefore, following the demonstration the Companywas under the plain duty to investigate the cause of the stoppage and, if found to beillegal,to offer Dietz reemployment and adequate protection from further demonstra-tions.This the Company neglected to do for Kertis, who conducted the investiga-tion, admitted he did not interview any of the employees or stewards involved oreven talk to any union officials.Such a cursory investigation of a serious matterwarrants the conclusion that Kertis was either well aware of the purpose of the dem-onstration or he was not too much concerned about motive.Accordingly, the circumstances under which Dietz was reinstated and the develop-ments stemming therefrom convince the Trial Examiner that Kertis was not interestedin genuinely protecting the rights guaranteed Dietz by the Act, but was simply makinga trialeffort to learn whether the IUE would permit her to work on the second goround.This position is fully substantiated by the fact that when the demonstrationtook place he quickly ordered Dietz removed from the department and sent home. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter he advised Dietz he would not attemptto reinstateher for safetyreasonssince he could not influence the employees "to stop crowding around her and soforth."Kertis claimed he was unable to reach any decision in her case in the approxi-mateperiod September 22 to December 7, and finally terminated her employmenton the latter date when he learned she had obtained a position elsewhere. It isperfectly clear that Kertis resortedto stallingtactics and withheld employment toDietz awaiting an opportunity to formally discharge her on other and more tenablegrounds and when the opportunity did appear, he immediately seized upon it.Company counsel argue at length that motives proscribed by the Act may not bepresumed from the discharge itself, even though it be inconsiderate, and the evidencemust disclose the Company yielded to improperly motivated IUE pressure.Whilethe foregoing findings negate these arguments the Trial Examiner believes it isappropriate to briefly discuss the cases cited to support the latter proposition. InN. L. R. B. v. Wytheville Knitting Mills,175 F. 2d 238 (C. A. 3) andN. L. R. B. v.I.Spiewak f Sons,179 F. 2d 695 (C. A. 3), the court held that where an employermade bona fide efforts to reinstate certain strikers but the employees opposed theirreinstatement because of violence and name-calling on the picket line and threatenedto leave their jobs, whereupon the employer discharged these strikers,such action wasnot an unfair labor practicesincethe dischargees had engaged in unprotected con-certed activities, hence the employees' demands were not motivated by union ornonunion considerations.N. L. R. B. v. Ashville Hosiery Co.,108 F. 2d 288 (C. A.4), an exclusion case, is to the same general effect. InN. L. R. B. v. EdinburghCitrus Ass'n.,147 F. 2d 353, 355 (C. A. 5), practically all the packing shed workerspetitioned the employer to discharge two employees because they were creating sucha state of disturbance and unpleasantness they would no longer work with them.The dischargees were engaged in organizational activities and admittedly there wasbad feeling between these individuals and the packers who opposed organization.The court in refusing to enforce the Board's order of reinstatement stated, "We donot agree with the Board in the idea that because a part of the workers' objectionto these employees was their union activity, the employer necessarily ratified andadopted that as a ground of his action."The foregoing cases arose prior to theamendments to the Act.InN. L. R. B. V. Shen-Valley Meat Packers, Inc., et al.,211 F. 2d 289 (C. A. 4),the Board found that the union violated Section 8 (b) (2) in attempting to causeand causing the employer to discharge two employees for engaging in rival unionactivities and the company in effectuating the discharges, on complaint and threatof a walkout by the union steward, thereby violated Section 8 (a) (3) of the Act.Both the union and the company denied any knowledge of rivalunionactivity on thepart of the discriminatees. In its decision the court pointed out that the Board,lacking direct evidence on this phase of the case, had attributed knowledge to theunion through its steward because one dischargee allegedly solicited for the rivalunion in her department and union representatives made the single admission ofknowing of a proposed strike by the rival union.Knowledge was imputed to thecompany because certain of its officials admitted knowing of activity at the plant onbehalf of the rival union.The inferences received no direct substantiation from thetestimony and the positive denials of knowledge by the company and the union, plusother factors, such as a vast number of rival union members still being in the employof the company, refuted such inferences.Moreover, the court found that the dis-charges were precipitated by the union steward for the reasons that the individualshad caused disturbances in the plant and used abusive language and no mention wasmade of rival union activities.The court held this testimony was insufficient toestablish knowledge of union membership on the part of the respondents, but as-suming it did, still there was no substantial evidence to support a finding the dis-charges were made because of union membership or activity.Unquestionably these authorities fully support the proposition that knowledge andmotivation must be established to sustain a violation in this particular type of dis-crimination.Further, it is significant that in each of thecasesthe employees or theunion clearly stated the reasons for their refusal to work with the individuals in-volved and these reasons were bottomed squarely on objectionable and obnoxiousconduct on the part of the dischargees having no relationship to their membershipor nonmembership in, or activity on behalf of, any labor organization.Of course,theEdinburghcasepresentsan instanceof mixed motives.Here counsel for theRespondents would have one believe that 400 employeesengaged in2 work stop-pagesdirected against Dietz for no reason whatsoever. If this were true it would,no doubt, be the first time that a great numberof employees engaged ina strike,stoppage,or walkoutwithout attempting to gain some purpose or objective, be itlabeled good,bad, or fictitious.It strikesthe Trial Examiner that where,as here, P. R. MALLORY & CO., INC.55the union has an agreement with the employer and its stewards and members engageinmass demonstrations against one nonmember employee and refuse to resume op-erations until the employee is discharged the only reasonable inference to be drawnfrom such conduct is, that it was prompted by union or nonunion considerations.Under the circumstances and since responsible company officials were present through-out these demonstrations it is reasonable to infer that the Company was equallyaware of the causation thereof.Of course each inference is a rebuttable one.Thus,as explained in the concurring opinion of Justice Frankfurter in theRadio Officers'Unioncase,5 any inference drawn from the employer's alleged discriminatory actsis a rebuttable one, it being open for an employer to show by additional facts thatthe discrimination was "so patently referable to other land lawful] considerations"as to preclude a finding of a violation.Again, in theShen-Valleycase,supra, thecourt stated (page 293) :We agree, of course, that it is not necessary that knowledge or motive be estab-lished by direct evidence and that circumstantial evidence is sufficient; but theevidence must be of circumstances which do more than give rise to a mere sus-picion.They must be of such a character that they can reasonably be acceptedas establishing as a fact the matter which is in issue.In the instant case neither the IUE nor the Company adduced any evidence tendingto show motivation for the stoppages, be it a legal or illegal one.Under all the cir-cumstances, and in the absence of any such evidence to the contrary, the only in-ference to be drawn from the undisputed facts is that the stoppages were instigated,ordered, and promoted by the IUE by reason of Dietz' nonmembership therein andthat the Company was aware of the illegal purpose of the demonstrations.TheTrial Examiner so concludes and finds.The next issue to be resolved is whether the conduct found above constitutes a vio-lation of the Act on the part of the IUE and Company. Under Section 8 (b) (2) itis an unfair labor practice for a labor organization or its agents "to cause or attemptto cause an employer to discriminate against an employee in violation of subsection8 (a) (3).. ." of the Act. In turn the latter subsection declares it an unfairlabor practice for an employer to discriminate against an employee "in regard to hireor tenure of employment to encourage or discourage membership in any labor or-ganization. ...At the outset, it must be recognized, as held in theRadio Officers'Unioncase,supra, p.40, that the policy of the Act is to insulate employee's jobsfrom their organizational rights and the foregoing sections:.were designed to allow employees to freely exercise their right to joinunions, be good, bad, or indifferent members, or abstain from joining any unionwith imperiling their livelihood.The only limitation Congress has chosen toimpose on this right is specified in the proviso to Section 8 (a) (3) which au-thorizes employers to enter into certain union security contracts . . . [Theproviso is not involved in this case.]It is well settled that the Act does not touch the employer's normal right to hireand discharge employees but prohibits only discrimination of such a character asencourages or discourages membership in a labor organization. Intent, of course, isa relevant factor, but specific evidence of intent is not an indispensible element ofproof of violation of Section 8 (a) (3).Again, in theRadio Officers' Unioncase,supra, p.45, the Court expressly recognized the doctrine that proof of certain typesof discrimination satisfies the intention requirement.Speaking on this point, Jus-tice Reed declared:This recognition that specific proof of intent is unnecessary where employerconduct inherently encourages or discourages union membership is but an ap-plication of the common-law rule that a man is held to intend the foreseeableconsequences of his conduct. . . . Thus an employer's protestation that he didnot intend to encourage or discourage must be unavailing where a natural con-sequence of his action was such encouragement or discouragement.Conclud-ing that encouragement or discouragement will result, it is presumed that heintended such consequence. In such circumstances intent to encourage is suffi-ciently established.The Court further held that it was not essential to establish that the employees dis-criminated against be the ones encouraged for the purposes of violations of Section8 (a) (3), nor was there any requirement that the change in the employees' "quan-5N. L. R Bv TheRadioOfficers'Union of the Commercial Telegraphers Union, AFL,347 U.S. 17, 56. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDturn of desire"to join a union have immediate manifestations.The Trial Examinerhas no difficulty in reaching the conclusion that the natural and expected result ofthe Company'saction in discharging Dietz, for the reasons found above, was toserve notice to the employees that it would be to their best advantage to become andremain members of the IUE and thereby encouraged membership in that organization.To sustain a violation of Section 8 (b) (2) it is only necessary to show that theunion caused or attempted to cause the employer to engage in conduct,which ifcommitted,would violate Section 8(a) (3).(Radio Officers'Unioncase,supra,p. 53;N. L. R. B. v. Newspaper and Mail Deliverers'Union,192 F. 2d 654, 656-657 (C. A. 2).)It cannot be seriously questioned that if the Company,independ-ent of union causation,discharged Dietz because of her nonmembership in the IUE,as found above,its action would be illegal under Section 8(a) (3) and(1) of theAct.Accordingly,when the IUE caused the Company to discriminate against Dietzfor this reason,itacted in the teeth of the proscriptions of the Act and thereby vio-lated Section 8 (b) (2) and(1) (A) thereof.The Trial Examiner so concludesand finds.Other contentions raised by the Respondent Union,to the effect that it never de-manded Dietz' discharge and that she failed to utilize the grievance procedure setforth in the agreement,are without merit or substance.While it may be true theIUE did not address a formal demand of discharge to the Company the Trial Ex-aminer can think of no more forceful means of obtaining Dietz' removal from theplant than the demonstrations staged by the IUE through its agents and members.Finally, it is idle to say that Dietz was under obligation to request the IUE to proc-ess a grievance on her behalf when it had caused her discharge and Sullivan tookthe unqualified position that "we" do not represent her.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Respondent Company described in section I,above, have a close,intimate,and substantial relation to trade, traffic and com-merce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, it is recommended that they cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.It is, therefore,recom-mended that the Company offer to Mayme Dietz immediate and full reinstatementto her former or substantially equivalent position,6without prejudice to her seniorityor other rights and privilegesIt is also recommended that the Company and theIUE, jointly and severally,make whole Mayme Dietz for any loss of pay she mayhave suffered because of the discrimination against her,by payment to her of a sumof money equal to the amount she would have earned as wages from September 15,1953, to the date of offer of reinstatement,less her net earnings during such period.Back pay shall be computed in accordance with the Board'sWoolworthformula 7on the basis of each separate calendar quarter or portion thereof during the periodfrom the discharge to the date of proper offer of reinstatement.Loss of pay shallbe determined by deducting from a sum equal to that which the employee wouldnormally have earned for each quarter or portion thereof,less her net earnings 8 ifany, in other employment during that period.Earnings in one particular quartershall have no effect upon the back-pay liability for any other quarter.It is also recommended that the Company make available to the Board or itsagents, upon request,payroll and other records to facilitate the checking of theamount of back pay due.Upon the foregoing findings of fact and upon the entire record the Trial Exam-iner makes the following:CONCLUSIONS OF LAW1.The operationsof RespondentP. R. Mallory & Co.,Inc., occur in commerceas defined in Section2 (6) and (7) of the Act.OThe Chase National Bank of the City of New York,San Juan,Puerto Rico, Branch,65 NLRB 827.7 F W Woolwoith Company,90 NLRB 2898Crossett Lumber Company,8NLRB 440. P. R. MALLORY & CO., INC.572. International Union of Electrical, Radio and Machine Workers, CIO, Local1001, and United Electrical, Radio and Machine Workers of America, are labororganizations within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the tenure of employment of Mayme Dietz,the Company has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act, and has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed under Section 7,thereby engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.By attempting to cause and causing the Company to discriminate againstMayme Dietz in violation of Section 8 (a) (3) of the Act, the IUE has engagedin unfair labor practices within the meaning of Section 8 (b) (2) of the Act, andhas restrained and coerced employees of the Company in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT encourage membership of our employees in InternationalUnion of Electrical, Radio and Machine Workers, CIO, Local 1001, or anyother labor organization, by discharging employees or in any other mannerdiscriminatingin regard to the tenure of employment or terms or conditions ofemployment of our employees.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to the extent thatsuch right may be affected by a valid agreement requiring membership in alabor organization as a condition of employment as authorized by Section 8(a) (3) of the Act.WE WILL offer Mayme Dietz immediate and full reinstatement to her formeror substantially equivalentposition,without prejudice to her seniority or otherrights and privileges previously enjoyed, and jointly and severally with Inter-national Union of Electrical, Radio and Machine Workers, CIO, Local 1001,make her whole for any loss of pay suffered as a result of the discriminationagainst her.All our employees are free to become or remain members of the above-namedlabor organization,or any other labor organization, or to refrain from such activitiesexcept to the extent that such right may be affected by agreement requiring mem-bership in a labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act.We will not discriminate in regard to hire or tenureof employment or any term or condition of employment against any employeesbecause ofmembership or nonmembership in or activity on behalf of any such labororganization.P.R.MALLORY & CO., INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, CIO, LOCAL 1001 AND TO ALL EMPLOYEES OF P. R. MAL-LORY & CO., INC.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:cessors or assigns, to discriminate in regard to the hire or tenure of employ-ment or the terms or conditions of employment of its employees in violationof Section 8 (a) (3) of the Act, except in the manner and to the extent au-thorized in Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of P. R. Mallory & Co., Inc., itssuccessors or assigns, in the exercise of their rights guaranteed in Section 7of the Act, except in the manner and to the extent that such rights may beaffected by an agreement requiring membership in a labor organization, as acondition of employment, as authorized by Section 8 (a) (3) of the Act.WE WILL, jointly and severally with P. R. Mallory & Co., Inc., its successorsand assigns, make whole Mayme Dietz for any loss of pay suffered as a resultof the discrimination against her.INTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, CIO, LOCAL 1001,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.UTICAOBSERVER-DISPATCH,INC.andLOCAL129,UTICANEWSPAPERGUILD, AFFILIATEDWITHAMERICANNEWSPAPERGUILD,CIO.Case No. 3-CA-721.January5,1955Decision and OrderSTATEMENTOF THE CASEUpon charges duly filed by Local 129, Utica Newspaper Guild,affiliated with American Newspaper Guild, CIO, herein called theUnion, the General Counsel of the National Labor Relations Board,herein referred to as the General Counsel and the Board, respectively,by the Regional Director for the Third Region issued his complainton November 27, 1953, against Utica Observer-Dispatch, Inc., hereinreferred to as the Respondent, alleging that the Respondent had en-gaged in and was engaging in certain unfair labor practices affectingcommerce, within the meaning of Section 8 (a) (5) and (1) andSection 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, 29 U. S. C., Supp. V, Secs. 141,et seq.,hereinreferred to as the Act.Copies of the complaint, the charge, andnotice of hearing were duly served upon the Respondent and theUnion.111 NLRB No. 6.